Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.384 Filed 01/04/21 Page 1 of 17


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______


THINK OPERATIONS, LLC,

                      Plaintiff,
                                                     Case No. 1:19-cv-752
v.
                                                     Honorable Hala Y. Jarbou
TOP SHELF BARBER SUPPLIES, LLC, et
al.,

                  Defendants.
___________________________________/

                                            OPINION

       This is a diversity action asserting claims for trademark infringement, as well as breach of

contract and fraudulent inducement under Michigan law. Plaintiff Think Operations, LLC is a

provider of consumer products, including baby products and sports products. It sues Top Shelf

Barber Supplies, LLC, and Top Shelf’s President, Douglas Mrdeza. Top Shelf is a marketer and

seller of products over the Internet. Think hired Top Shelf to market and sell Think’s products on

Amazon.com. Think claims that it shipped some of its products to Top Shelf but Top Shelf has

not paid for those products as required by the agreement between them. Before the Court is

Defendants’ motion to dismiss part of the complaint for failure to state a claim. (ECF No. 19.)

The Court will grant the motion in part.

                                           I. Background

        According to the complaint, in March 2019, Think and Top Shelf entered into an

“Amended and Restated Exclusive Distribution Agreement” (“Distribution Agreement”). (Am.

Compl. ¶ 26, ECF No. 16.) The Distribution Agreement provided that Top Shelf would be the

“sole and exclusive distributor for all of [Think’s] current and future products . . . on any Sales

Channels owned, operated, or offered by Amazon.com, Inc. . . . .” (Distribution Agreement ¶ 4,
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.385 Filed 01/04/21 Page 2 of 17




ECF No. 16-1.) It also stated that Think would provide Top Shelf the specific products identified

in a purchase order attached to the agreement, and that Top Shelf could order additional products

on credit. Think agreed to accept orders up to $750,000 on credit, with the first $325,000 subject

to repayment “on net 60 day terms,” the next $175,000 subject to repayment “on net 30 day terms,”

and an additional $250,000 subject to repayment “on net 30 day terms.” (Id. ¶ 13(a).)

       Think alleges that, in May 2019, Top Shelf asked to exceed the credit limit in the

Distribution Agreement. Think agreed to do so. From May 21, 2019, to July 10, 2019, Top Shelf

ordered a total of over $1.6 million in product, and Think agreed to fill these orders, exceeding the

credit limit set forth in the agreement.

       Think contends that it agreed to do so, in part, because Top Shelf stated on June 11, 2019,

that it was “experiencing a slowdown in sales”; Top Shelf “expressed concern” that it was

“carrying too much inventory.” (Am. Compl. ¶ 32.) Top Shelf allegedly blamed the slowdown

on Amazon. The next day, however, Top Shelf ordered almost $370,000 worth of additional

products.

       In response to Top Shelf’s overstocking concerns, Think allegedly contacted Mrdeza and

offered to pull back some of its products. However, Mrdeza allegedly told Think that the June 12

Order “was for categories of Think product unaffected by his inventory concerns and complaints

against Amazon.” (Id. ¶ 35.) He also represented that “his analysis of product demand based on

30-day data justified the Top Shelf June 12 Order.” (Id.) Several months later, however, Top

Shelf allegedly admitted that the June 12 Order “did in fact fall within the scope of Top Shelf’s

inventory overstocking concerns.” (Id. ¶ 37.)

       In the weeks after the June 12 order, Top Shelf continued to purchase more Think product

in excess of the original $750,000 credit limit.



                                                   2
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.386 Filed 01/04/21 Page 3 of 17




        By July, Think had provided over $1.6 million worth of product for which it had not

received payment. It contacted Top Shelf, which informed Think that Top Shelf would not be able

to meet the payment deadlines in the Distribution Agreement.

        On July 31, Mrdeza allegedly “made representations [to Think] regarding Top Shelf’s

present financial wherewithal.” (Id. ¶ 41.) When proposing new payment dates, Mrdeza allegedly

told Think that a proposed date “‘is the worst case pay date . . . .’” (Id.) Mrdeza also told Top

Shelf that “he had a line of credit for which he was merely awaiting funding,” stating, “‘I believe

the LOC will allow for quicker payment once the bank makes the funds available.’” (Id.) Later,

Think learned that Top Shelf did not have an existing line of credit; rather, it had applied for debt

financing from Amazon.

        Four days after agreeing to a new payment schedule, Mrdeza allegedly informed Think that

he meant the first payment date of August 9, 2019, to be August 13, 2019 because “that ‘will be

the next payment we get from Amazon.’” (Id. ¶ 47.) Think agreed to this change. Later, Think

learned that the “payment” expected from Amazon was not payment for sales of products; rather,

it was merely the hope of receiving Amazon’s approval of Top Shelf’s application for financing.

        When the August 13 deadline arrived, Top Shelf allegedly paid only a “fraction” of the

$175,000 that was due. And on August 16, Top Shelf allegedly asked Think to work out a “‘more

realistic repayment schedule’” or to make other arrangements for Top Shelf to compensate Think.

(Id. ¶ 52.)

        Think attempted mediation as contemplated by the Distribution Agreement, but Top Shelf

failed to pay for $1 million in products. Consequently, Think terminated the agreement on

September 5, 2019, due to Top Shelf’s alleged breach. Think contends that Top Shelf has

continued to sell Think’s products, but at a price below the one that the parties agreed upon.



                                                 3
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.387 Filed 01/04/21 Page 4 of 17




       Defendants’ motion to dismiss concerns Counts 1 and 2 of the amended complaint. In

Count 1, Think claims Top Shelf breached the Distribution Agreement. Think also claims that

Mrdeza is personally liable for the breach because Top Shelf is a “mere instrumentality” of

Mrdeza. (Id. ¶ 85.)

       In Count 2, Think claims that Top Shelf and Mrdeza fraudulently induced Think to modify

the credit limit and the payment deadlines in the Distribution Agreement, and that Think suffered

injury beyond what it otherwise would have because Defendants’ alleged misrepresentations

caused Think to ship more product and to delay termination of the Agreement.

                                            II. Standard

       A complaint may be dismissed for failure to state a claim if it fails “‘to give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to

relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

       Assessment of the complaint must ordinarily be undertaken without resort to matters

outside the pleadings; otherwise, the motion must be treated as one for summary judgment under
                                                  4
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.388 Filed 01/04/21 Page 5 of 17




Rule 56. Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010). “However, a

court may consider exhibits attached to the complaint, public records, items appearing in the record

of the case, and exhibits attached to defendant's motion to dismiss, so long as they are referred to

in the complaint and are central to the claims contained therein, without converting the motion to

one for summary judgment.” Gavitt v. Born, 835 F. 3d 623, 640 (6th Cir. 2016).

                                          III. Discussion

       A. Fraudulent Inducement

       Think contends that Mrdeza and Top Shelf fraudulently induced it to increase the credit

limits and to extend the payment deadlines in the Distribution Agreement.             “Fraud in the

inducement occurs where a party materially misrepresents future conduct under circumstances in

which the assertions may reasonably be expected to be relied upon and are relied upon.” Samuel

D. Begola Servs., Inc. v. Wild Bros., 534 N.W.2d 217, 219 (Mich. Ct. App. 1995).

       There are two categories of representations at issue. First, Think alleges that Top shelf

“materially and falsely represented that the Top Shelf June 12 Order was for categories of Think

product unaffected by his inventory concerns and complaints against Amazon.” (Am. Compl.

¶ 90.) Think contends that it relied on this representation “by agreeing on multiple occasions to

permit . . . Top Shelf to exceed the Distribution Agreement’s quantity limits.” (Id.)

       Second, Think alleges that Top Shelf “materially and falsely represented Top Shelf’s then-

existing financial wherewithal, including specifically stating that the dates set forth in the Revised

Payment Schedule were the ‘worst case’ dates and representing that Top Shelf had a line of credit

for which it was awaiting funding.” (Id. ¶ 91.) These representations allegedly induced Think to

extend the payment deadlines in the Distribution Agreement. (Id.)




                                                  5
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.389 Filed 01/04/21 Page 6 of 17




                   1. The economic loss doctrine bars Think’s claims

        Think’s claims of fraudulent inducement are barred by the “economic loss doctrine,” which

provides that, “[w]here a purchaser’s expectations in a sale are frustrated because the product he

bought is not working properly, his remedy is said to be in contract alone, for he has suffered only

‘economic’ losses.” Huron Tool & Eng’g Co. v. Precision Consulting Servs., Inc., 532 N.W.2d

541, 543 (Mich. Ct. App. 1995).

        This doctrine hinges on a distinction drawn between transactions involving the sale
        of goods for commercial purposes where economic expectations are protected by
        commercial and contract law, and those involving the sale of defective products to
        individual consumers who are injured in a manner which has traditionally been
        remedied by resort to the law of torts.

Neibarger v. Universal Cooperatives, Inc., 486 N.W.2d 612, 615 (Mich. 1992). One rationale for

the doctrine is that it “‘encourages parties to negotiate economic risks through warranty provisions

and price.’” Huron Tool, 532 N.W.2d at 545 (quoting Fla. Power & Light Co. v. Westinghouse

Elec. Corp., 512 So.2d 899, 901 (Fla. 1987)). Importantly, “the economic loss doctrine does not

apply where there is no contractual relationship between the parties—that is, where the parties

have never been in a position to negotiate the economic risks themselves.” Id. (emphasis added).

        Although the economic loss rule initially developed in circumstances where the seller’s

defective product frustrated the buyer’s expectations, the rule also applies where, as here, the

buyer’s performance frustrates the seller’s expectations.          See Dinsmore Instrument Co. v.

Bombardier, Inc., 199 F.3d 318, 320 (6th Cir. 1999) (“[T]he rationale of the Michigan Supreme

Court when it adopted the economic loss doctrine applies regardless of whether the buyer or the

seller is the plaintiff[.]”). The general principal applicable in both situations is that, where contract

law “already address[es] the plaintiffs’ concerns . . . the plaintiffs [cannot] pursue an independent

tort claim. Any other holding . . . would render the UCC meaningless and ‘contract law would

drown in a sea of tort.’” Huron Tool, 532 N.W.2d at 544 (quoting Neibarger, 486 N.W.2d at 618

                                                   6
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.390 Filed 01/04/21 Page 7 of 17




(internal quotation marks omitted)). Put another way, “the essence of the ‘economic loss’ rule is

that contract law and tort law are separate and distinct, and the courts should maintain that

separation in the allowable remedies.” Id. (quoting Williams Elec. Co. v. Honeywell, Inc., 772 F.

Supp. 1225 1237-38 (N.D. Fla. 1991)). Thus, a plaintiff generally cannot “maintain an action in

tort for nonperformance of a contract.” Farrett v. Gen. Motors Corp., 475 N.W.2d 243, 247 (Mich.

1991).

         There is an exception to the economic loss doctrine for claims of fraud in the inducement,

but that exception does not apply here.

         Fraud in the inducement presents a special situation where parties to a contract
         appear to negotiate freely—which normally would constitute grounds for invoking
         the economic loss doctrine—but where in fact the ability of one party to negotiate
         fair terms and make an informed decision is undermined by the other party’s
         fraudulent behavior. In contrast, where the only misrepresentation by the dishonest
         party concerns the quality or character of the goods sold, the other party is still free
         to negotiate warranty and other terms to account for possible defects in the goods.

Huron Tool, 532 N.W.2d at 545.

         The Court must be careful to distinguish between fraud in the inducement and “other kinds

of fraud” that involve “misrepresentations relat[ing] to the breaching party’s performance of the

contract.” Id. The latter does not give rise to an independent cause of action in tort because it is

“not extraneous to the contractual dispute among the parties, but is instead but another thread in

the fabric of [the] plaintiff[’s] contract claim. . . .” Id. (quoting Pub. Serv. Enter. Grp., Inc. v.

Philadelphia Elec. Co., 722 F. Supp. 184, 201 (D.N.J. 1989)). “[T]he threshold inquiry is whether

the plaintiff alleges violation of a legal duty separate and distinct from the contractual obligation.”

Rinaldo’s Constr. Corp. v. Mich. Bell Tel. Co., 559 N.W.2d 647, 658 (Mich. 1997). Fraud that

falls within the economic loss rule is often “undergirded by factual allegations identical to those

supporting [the] breach of contract counts[.]” Huron Tool, 532 N.W.2d at 545 (quoting Pub. Serv.

Enter. Grp., 722 F. Supp. at 201). It is not fraud that “induce[d] the plaintiff[] to enter into the
                                                    7
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.391 Filed 01/04/21 Page 8 of 17




original agreement . . . [or] to enter into additional undertakings.” Id. And it does not “cause harm

to the plaintiffs distinct from those caused by the breach of contract[.]” Id.

       The Court disagrees with Top Shelf’s contention that “subsequent agreements that arise

under the original contract between the parties . . . cannot be considered fraudulently induced.”

(See Def.’s Reply in Supp. of Mot. to Dismiss 9, ECF No. 24.) The case that Top Shelf cites for

this rule, H&H Wholesale Servs., Inc. v. Kamstra Int’l, BV, 373 F. Supp. 3d 826 (E.D. Mich. 2019),

makes no such statement or holding. Moreover, fraudulently inducing another to amend or modify

the terms of a contract is arguably equivalent to inducing another to enter the contract itself. See

Cord LLC v. RPF Oil Co., No. 304894, 2012 WL 3023197, at *2 (Mich. Ct. App. July 24, 2012)

(examining claim that defendant fraudulently induced the plaintiff to agree to terminate an existing

lease agreement); cf. United States v. Bae Sys. Tactical Vehicle Sys., LP, No. 15-12225, 2016 WL

894567, at *4 (E.D. Mich. Mar. 9, 2016) (“The fraudulent inducement theory may apply not only

when fraud is used to obtain a contract, but also when used to obtain sub-contracts or modifications

to contracts.”) (describing a theory of fraud under the False Claims Act). And because fraudulently

inducing another to amend a contract is similar to inducing another to enter an original agreement,

it is possible that a claim alleging fraudulent inducement in the amendment of a contract would

also be exempt from the economic loss doctrine. Indeed, the Michigan Court of Appeals suggested

as much when indicating that fraud which induces a party to “enter into the original agreement” or

to “enter into additional undertakings,” might be types of fraud that are extraneous to a contractual

dispute and are, thus, not subject to the economic loss rule. Huron Tool, 532 N.W.2d at 545

(emphasis added).

       Nevertheless, the economic loss doctrine applies here because Think’s claims arise from

fraud interwoven with Top Shelf’s contractual obligations. As such, they are not “extraneous to



                                                  8
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.392 Filed 01/04/21 Page 9 of 17




the contractual dispute.” Dinsmore Instrument Co., 199 F.3d at 320. Think alleges that Top Shelf

misrepresented its concerns about product sales and its ability to pay in accordance with the

Distribution Agreement, inducing Think to modify the payment obligations and credit limit in the

agreement. These alleged misrepresentations directly relate to Top Shelf’s performance under the

contract. In addition, Think’s claimed harm for the fraudulent inducement closely parallels that

for its breach of contract claim. Both claims allege harm arising from Top Shelf’s failure to pay

for product as required by the Distribution Agreement.1 Thus, the two claims are interwoven with

one another.

         Furthermore, the economic loss rule applies because Think could have protected itself

through its contract with Top Shelf. In Huron Tool, the Michigan Court of Appeals noted that,

“where the only misrepresentation by the dishonest party concerns the quality or character of the

goods sold,” that misrepresentation does not give rise to a viable tort claim because “the other

party is still free to negotiate warranty and other terms to account for possible defects in goods.”

Huron Tool, 532 N.W.2d at 545. In other words, if a seller of goods makes a representation about

the character or quality of the goods to induce a commercial buyer to purchase those goods, the

buyer should make that representation a part of the warranties in the agreement, if that

representation is important to the buyer. The buyer cannot resort to a tort claim after the fact to

cover for its failure to specify its expectations in the contract. See Huron Tool, 532 N.W.2d at 544

(“‘There is a danger that tort remedies could simply engulf the contractual remedies and undermine

the reliability of commercial transactions. Once a contract has been made, the parties should be

governed by it.’”); see also Neibarger, 486 N.W.2d at 615 (“Contract principles . . . are generally



1
 Think alleges that it was harmed by the fraudulent inducement because it could have terminated the agreement earlier
and “made sales otherwise lost” (Am. Compl. ¶ 91), but that harm is indistinguishable from Top Shelf’s failure to pay
for the product it received from Think, as required by the Distribution Agreement.

                                                         9
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.393 Filed 01/04/21 Page 10 of 17




more appropriate for determining claims for consequential damage that the parties have, or could

have, addressed in their agreement.”) (emphasis added).

       The same concerns apply here. Top Shelf’s alleged misrepresentations did not concern the

quality or character of the goods sold in the transaction. Instead, they concerned the nature of Top

Shelf’s performance under the Distribution Agreement. But just as a commercial buyer of goods

is free to negotiate the seller’s warranties governing those goods, Think was free to enforce the

Distribution Agreement as written or to negotiate new terms that would account for the possibility

that Top Shelf would not perform as expected. Indeed, as the allegedly non-breaching party in an

existing contractual relationship, Think was particularly well-positioned to negotiate its economic

risks. Instead, it apparently accepted Top Shelf’s representations at face value and agreed to the

new terms suggested by Top Shelf. The economic loss doctrine dictates that this sort of claim is

properly resolved under principles of contract law rather than in tort.

                  2. Additionally, Think fails to state a claim for fraudulent inducement

       Even if Think’s fraudulent inducement claim was not barred by the economic loss doctrine,

the claim is subject to dismissal because the allegations do not satisfy the elements of such a claim.

To establish fraud in the inducement, a party must show the following:

       “(1) the defendant made a material representation; (2) the representation was false;
       (3) when the defendant made the representation, the defendant knew that it was
       false, or made it recklessly, without knowledge of its truth and as a positive
       assertion; (4) the defendant made the representation with the intention that the
       plaintiff would act upon it; (5) the plaintiff acted in reliance upon it; and (6) the
       plaintiff suffered damage.”

Custom Data Sols., Inc. v. Preferred Capital, Inc., 733 N.W.2d 102, 105 (Mich. Ct. App. 2006)

(quoting Belle Isle Grill Corp. v. Detroit, 666 N.W.2d 271, 280 (Mich. Ct. App. 2003)). “The

reliance must also be reasonable.” Mediaform LLC v. Suszko, No. 290482, 2010 WL 2399363, at

*1 (Mich. Ct. App. June 15, 2010).


                                                 10
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.394 Filed 01/04/21 Page 11 of 17




                            (a) Representations about the June 12, 2019 order

        Top Shelf allegedly induced Think to exceed the credit limit in the Distribution Agreement

by falsely representing that Top Shelf’s June 12 order “was for categories of product unaffected

by [Mrdeza’s] inventory [overstocking] concerns.” (Am. Compl. ¶ 35.) Mrdeza apparently “added

that his analysis of product demand based on trailing 30-day data justified the Top Shelf” order.

(Id.) Think claims that it approved the order, relying upon Mrdeza’s “representations and

expertise, and knowing that Top Shelf had real time insight into the relevant demand data and that

Think itself had received indications of significant demand for Think product through Amazon

Bulk Buys[.]” (Id. ¶ 36.)

        These allegations do not state a claim because there are no facts from which to reasonably

infer that Mrdeza’s statements were false when they were made, let alone that Mrdeza knew they

were false. Think refers to a September 2019 letter attached to the complaint, in which Top Shelf

stated that

        Think materially contributed to Top Shelf being overstocked by threatening to sell
        to Amazon in June 2019, if Top Shelf did not place an additional $300,000 order,
        and by demanding that Top Shelf increase its product pricing despite knowing that
        such price increases would negatively impact sales.

(9/9/2019 Letter to Think, ECF No. 16-2, PageID.229.) Contrary to Think’s allegations in the

body of the complaint, no portion of this statement says anything about Mrdeza’s concerns at the

time of the June 12 order. That the order contributed to overstocking of product does not mean

that Mrdeza was, in fact, concerned that the order would do so. Furthermore, the letter asserts

that Top Shelf’s increase in product pricing caused the overstocking, not just the order by itself.

Thus, the letter does not suggest that Mrdeza was aware that the June 12 order would itself

contribute to overstocking and then falsely suggested otherwise.




                                                11
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.395 Filed 01/04/21 Page 12 of 17




       Furthermore, the facts alleged do not permit an inference that Think’s reliance upon

Mrdeza’s representations was reasonable. A party’s reliance is not reasonable where “it had the

means to determine that the alleged misrepresentation was not true at its disposal.” Walbridge

Aldinger Co. v. Angelo Iafrate Constr. Co., No. 308223, 2013 WL 3836228, at *7 (Mich. Ct. App.

July 25, 2013); see also Webb v. First of Mich. Corp., 491 N.W.2d. 851, 853 (Mich. Ct. App. 1992)

(“[T]here can be no fraud where the means of knowledge regarding the truthfulness of the

representation are available to the plaintiff and the degree of their utilization has not been

prohibited by the defendant.”).

       Here, Think alleges that it relied, in part, on its own data from Amazon Bulk Buys

suggesting demand for its products. (See Am. Compl. ¶ 36.) In addition, the Distribution

Agreement required Top Shelf to provide Think with “backup documentation as [Think] may

reasonably request” before Think would approve a purchase order. (Distribution Agreement ¶ 31.)

It also required Top Shelf to “make all historical sales data available to [Think] upon request.” (Id.

¶ 17.) Under these provisions, Think could have asked Top Shelf to provide documentation to

support its orders. Such a request could have confirmed whether Top Shelf’s data on customer

demand justified the orders. Think cannot claim that it reasonably relied upon Mrdeza’s expressed

lack of concern when it had the means to verify the basis for Mrdeza’s opinion. Cf. Walbridge,

2013 WL 3836228, at *7 (finding no reasonable reliance where the party “had the means to

determine that the alleged misrepresentation was not true” because the party’s contract provided

that, “[u]pon written request by Subcontractor, Contractor will provide subcontractor access to all

information in Contractor’s possession, if any, regarding the Owner’s solvency and ability to

perform the terms of Owner’s contract with Contractor.”). And as discussed in Section III.A.1

above, even if the Distribution Agreement did not expressly permit Think to obtain the information



                                                 12
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.396 Filed 01/04/21 Page 13 of 17




it needed, Think could have required that information as a condition to increasing the credit limit.

Thus, for all the foregoing reasons, Think did not reasonably rely on Mrdeza’s representations

when filling orders over the credit limit in the Distribution Agreement.

                            (b) Representations about payment

         Think further contends that Top Shelf induced it to extend the payment deadlines in the

Distribution Agreement by assuring Think that a particular future date “is the worst case pay date”

and by Mrdeza stating, “I believe the LOC will allow for quicker payment once the bank makes

the funds available.” (Am. Compl. ¶ 41.) Think apparently understood “LOC” to refer to an

existing line of credit but Think later learned that Top Shelf had merely applied for financing. (Id.

¶ 91.)

         The foregoing allegations do not state a claim for fraudulent inducement because the

alleged representations are not actionable as fraud. Think characterizes these representations as

false claims about Top Shelf’s “then-existing financial wherewithal” (id.), but the statement about

the “worst case pay date” is simply a prediction or promise of future payment. Generally, “[a]n

action for fraud must relate to past or existing facts, not future events.” Foreman v. Foreman, 701

N.W.2d 167, 175 (Mich. Ct. App. 2005).

         Think rightly insists that “an unfulfilled promise to perform in the future is actionable when

there is evidence that it was made with a present undisclosed intent not to perform,” quoting

Foreman, 701 N.W.2d at 175. To be actionable, however, the promise must be “‘made in bad

faith without [the] intention of performance,’” such that “‘the promise was but a device to

perpetrate a fraud.’” Id. at 177-78 (quoting Hi-Way Motor Corp. v. Int’l Harvester Co., 247

N.W.2d 813, 816-17 (Mich. 1976)). Think’s complaint does not allege bad faith or an intent not

to perform. On the contrary, Think alleges that Top Shelf had applied for “$10MM in debt

financing from Amazon that Top Shelf hoped to close before August 1, 2019, which coincides
                                                  13
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.397 Filed 01/04/21 Page 14 of 17




with the original payment due dates under the Distribution Agreement.” (Am. Compl. ¶ 55.)

Think also alleges that “Top Shelf was waiting on the hope of receiving $10MM in financing from

Amazon.” (Id. ¶ 56.) These allegations undermine Think’s argument for the bad-faith exception

to the rule about future promises as actionable fraud.

       Finally, the Court discerns no misrepresentation in Mrdeza’s statement of belief about the

line of credit, let alone a misrepresentation reasonably relied upon by Think. Think argues that

this statement implied that Top Shelf possessed a line of credit, but even so, the statement also

indicated that funds were not available to Top Shelf at that time. It did not indicate when those

funds would become available. Think could not have reasonably relied upon this statement to

extend the payment deadlines in the Distribution Agreement.

       For all the foregoing reasons, therefore, Think does not state a claim for fraudulent

inducement.

       B. Liability of Mrdeza

       Defendants also seek dismissal of Mrdeza. Defendants contend that Think has not alleged

sufficient facts to hold Mrdeza personally liable for Top Shelf’s breach of the Distribution

Agreement. The Court disagrees.

       “Under Michigan law, there is a presumption that the corporate form will be respected.”

Servo Kinetics, Inc. v. Tokyo Precision Instruments Co., 475 F.3d 783, 798 (6th Cir. 2007).

“Courts will honor this presumption even when a single individual owns and operates the entity.”

Green v. Ziegelman, 873 N.W.2d 794, 803 (Mich. Ct. App. 2015). “Michigan courts will not

pierce the corporate veil unless (1) the corporate entity was a mere instrumentality of another entity

or individual; (2) the corporate entity was used to commit a fraud or wrong; and (3) the plaintiff

suffered an unjust loss.” Servo Kinetics, 475 F.3d at 798. “The propriety of piercing the corporate

veil is highly dependent on the equities of the situation, and the inquiry tends to be intensively
                                                 14
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.398 Filed 01/04/21 Page 15 of 17




fact-driven.” Id. “[W]hen considering whether to disregard the separate existence of an artificial

entity, a court must first examine the totality of the evidence surrounding the owner’s use of an

artificial entity and, in particular, the manner in which the entity was employed in the matter at

issue.” Green, 873 N.W.2d at 807.

       Think’s allegations cover all three elements of a veil-piercing claim and are sufficient to

survive Defendants’ motion to dismiss.

                  1. Mere Instrumentality

       When examining whether a corporation is the “mere instrumentality” of another entity or

individual, courts look to these factors:

       (1) whether the corporation is undercapitalized, (2) whether separate books are
       kept, (3) whether there are separate finances for the corporation, (4) whether the
       corporation is used for fraud or illegality, (5) whether corporate formalities have
       been followed, and (6) whether the corporation is a sham.

Glenn v. TPI Petroleum, Inc., 854 N.W.2d 509, 520 (Mich. Ct. App. 2014); accord Laborers'

Pension Trust Fund v. Sidney Weinberger Homes, Inc., 872 F.2d 702, 704-05 (6th Cir. 1988).

Michigan courts have also considered the commingling of funds and the extent to which the

shareholder controlled the decisions of the entity. See Foodland Distribs. v. Al-Naimi, 559 N.W.2d

379, 381 (Mich. Ct. App. 1996).

       Think alleges that Mrdeza is the majority owner and managing member of Top Shelf.

Think also claims that Top Shelf is insufficiently capitalized to pay its creditors, as demonstrated

by its failure to pay Think even as it continues to sell its remaining inventory of Think’s products.

In addition, Think alleges that Top Shelf has not maintained corporate formalities because it did

not file its annual statements in 2015, 2016, and 2017. Think also alleges that Mrdeza acted against

the interests of Top Shelf by attempting to convince Think to permit the assignment of the

Distribution Agreement to another entity under Mrdeza’s control, The Mrdeza Group, LLC.


                                                 15
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.399 Filed 01/04/21 Page 16 of 17




Finally, Think alleges that Top Shelf used Mrdeza’s personal credit card to pay some of its debt to

Think.    These allegations are not particularly strong indicators that Top Shelf is a mere

instrumentality of Mrdeza, but they are sufficient at the pleading stage to give rise to a plausible

claim.

                   2. Fraud or Wrong

         “A breach of contract has been held to be the kind of wrong that would justify piercing a

corporate veil if the corporate form had been abused.” 1st State Title v. LP Recordings LLC, No.

322964, 2015 WL 7750297, at *5 (Mich. Ct. App. Dec. 1, 2015) (citing Herman v. Mobile Homes

Corp., 26 N.W.2d 757, 758 (Mich. 1947)); see also Servo Kinetics, 475 F.3d at 799-800 (6th Cir.

2007) (breach of contract constitutes a fraud or wrong for purposes of veil-piercing liability). Here,

Think contends that Mrdeza made decisions on behalf of Top Shelf, including whether to return

Think’s products or to pay Think for those products, in breach of the Distribution Agreement.

                   3. Unjust Loss

         Think’s harm as a result of Top Shelf’s alleged breach of the Distribution Agreement

constitutes an unjust loss. See Servo Kinetics, 475 F.3d at 800 (losses from breach of contract are

an unjust loss); 1st State Title, 2015 WL 7750297, at *5 (breach of contract sufficient to pierce the

corporate veil).

         Top Shelf’s opposition to Think’s claim relies on Olympic Forrest Products, Ltd. v.

Cooper, 148 F. App’x 260 (6th Cir. 2005), but that case is inapposite. There, the Court of Appeals

noted that “there was no evidence indicating that [the corporate officer] ignored corporate

formalities or blurred the distinction between the corporations and himself.” Id. at 263. In contrast,

Think has pleaded some facts suggesting that Mrdeza may have ignored corporate formalities or

blurred the distinction between himself and Top Shelf.



                                                 16
Case 1:19-cv-00752-HYJ-RSK ECF No. 26, PageID.400 Filed 01/04/21 Page 17 of 17




       The Court of Appeals also found that there was no evidence of fraud or illegal activity by

the corporate officer in the Olympia Forrest Products case. Id. at 263. But it did not consider

whether breach of a contract would suffice to satisfy the “fraud or wrong” component of a veil-

piercing claim, as Think alleges here. Accordingly, that case does not apply. In short, Think states

a viable claim against Mrdeza.

                                         IV. Conclusion

       In summary, the Court will grant the motion to dismiss insofar as it seeks to dismiss the

fraudulent inducement claim. The Court will deny the motion in all other respects.

       An order will enter that is consistent with this Opinion.




Dated: January 4, 2021                               /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                17
